UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4046


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY NATHAN SPARKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.          Richard L.
Voorhees, District Judge. (5:11-cr-00073-RLV-DSC-31)


Submitted:   September 15, 2015           Decided:   November 4, 2015


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert C. Carpenter, ADAMS, HENDON, CARSON, CROW & SAENGER,
P.A., Asheville, North Carolina, for Appellant.  Amy Elizabeth
Ray,   Assistant  United  States  Attorney,  Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey    Nathan        Sparks    pled        guilty       to    conspiracy         to

distribute, possess with intent to distribute, and manufacture a

controlled     substance        in    violation       of    21    U.S.C.      §   841(a)(1)

(2012).      The court imposed a 63-month sentence.                      Sparks’ counsel

filed a brief in accordance with Anders v. California, 386 U.S.
738    (1967),   stating        that,    in       counsel’s      view,       there   are   no

meritorious      issues      for     appeal,       but     questioning        whether      the

district court denied Sparks the opportunity to allocute prior

to imposing sentence and whether Sparks was denied the effective

assistance of trial counsel.               Sparks was informed of his right

to file a pro se supplemental brief, but he has not done so.

For the reasons that follow, we affirm.

       Based on Sparks’ stipulation as to the quantity of drugs

reasonably foreseeable to him and the evidence provided by law

enforcement agents, the district court determined that Sparks’

base offense level was 32.                The court appropriately increased

Sparks’ offense level for possession of a firearm in furtherance

of    the   offense    and   substantial           risk    of    harm    to    human    life.

After       reducing      the        offense        level        for     acceptance         of

responsibility, Sparks’ advisory Guidelines range was 168 to 210

months’ imprisonment.            The court departed downward to level 25

and    an   advisory    Guidelines        range       of    63    to    78    months,      and

announced Sparks’ sentence as 63 months.

                                              2
     Only after imposing sentence did the district court ask

Sparks if he wished to say anything with regard to his sentence.

Sparks responded, expressing his appreciation to the court and

apologizing for his bad decisions.            On appeal, Sparks contends

that he was denied the opportunity to allocute prior to the

court’s imposition of sentence.

     A defendant has a due process right to address the court

and provide a statement in mitigation of sentencing.                  Fed. R.

Crim. P. 32(i)(4)(A)(ii); Green v. United States, 365 U.S. 301,

304 (1961); Ashe v. North Carolina, 586 F.2d 334, 336 (4th Cir.

1978).    Because he failed to object at sentencing, our review is

for plain error.         United States v. Muhammad, 478 F.3d 247, 248-

49 (4th Cir. 2007).         We find that the district court, by first

announcing    Sparks’      sentence     and   then   allowing   Sparks     the

opportunity to allocute, did not commit plain error.                See United

States v. Engle, 676 F.3d 405, 425 (4th Cir. 2012) (“‘[W]hen a

judge announces a sentence before hearing an allocution, it is

fair to assume that such a sentence is tentative and that the

judge will consider the defendant’s statements before imposing a

final sentence.’”) (quoting United States v. Burgos–Andujar, 275
F.3d 23, 30 (1st Cir. 2001)), petition for cert. filed (June 12,

2015); see also United States v. Boose, 403 F.3d 1016 (8th Cir.

2005)    (finding   no    denial   of   allocution   when   court    announced

tentative sentence before allowing defendant to allocute).

                                        3
      Additionally, in light of the district court’s significant

downward departure, Sparks cannot show that he was prejudiced by

not allocuting prior to the imposition of sentence.                              See United

States v. Lewis, 10 F.3d 1086, 1092 (4th Cir. 1993) (finding no

prejudice to defendant by the denial of the right to allocute

when there was no possibility of defendant receiving a lesser

sentence).

      Sparks    also     contends       that       he   was    denied      the      effective

assistance of counsel with respect to his entry of a guilty

plea, counsel’s failure to object to and challenge sentencing

enhancements,      and      counsel’s         incorrect       advice      as   to     whether

Sparks    should   testify        at    sentencing.            We   decline         to    reach

Sparks’ claims of ineffective assistance of counsel.                             Unless an

attorney’s ineffectiveness conclusively appears on the face of

the   record,    ineffective        assistance          claims      are    not      generally

addressed on direct appeal.               United States v. Benton, 523 F.3d
424, 435 (4th Cir. 2008).              Instead, such claims should be raised

in a motion brought pursuant to 28 U.S.C. § 2255 (2012), in

order to permit sufficient development of the record.                                    United

States    v.   Baptiste,      596 F.3d 214,     216   n.1    (4th      Cir.      2010).

Because    there       is    no     conclusive          evidence          of   ineffective

assistance of counsel on the face of the record, we conclude

that these claims should be raised, if at all, in a § 2255

motion.

                                               4
     In   accordance    with    Anders,    we   have   reviewed   the   entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Sparks’ conviction and sentence.

This court requires that counsel inform Sparks, in writing, of

the right to petition the Supreme Court of the United States for

further review.      If Sparks requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Sparks.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument     would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                     5